
	

113 HR 5514 IH: Bring the Jobs Home Loan Act of 2014
U.S. House of Representatives
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5514
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Act to establish a loan program to assist and provide incentives for
			 manufacturers to reinvest in making products in the United States, and for
			 other purposes.
	
	
		1.Short titleThis Act may be cited as the Bring the Jobs Home Loan Act of 2014.
		2.Small manufacturer domestic production loan programThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
			(1)by redesignating section 47 as section 48; and
			(2)by inserting after section 46 the following:
				
					47.Small manufacturer domestic production loan program
						(a)EstablishmentNot later than 180 days after the date of enactment of the Bring the Jobs Home Loan Act of 2014,
			 the Administrator shall establish a loan program to assist certain small
			 business concerns to begin producing, in the United States, products that
			 the concerns otherwise import.
						(b)Loan authorityIn carrying out the program established under subsection (a), the Administrator may make a loan to
			 a small business concern involved in manufacturing (as determined by the
			 Administrator) to assist the concern to make facility and equipment
			 changes necessary for the concern to begin producing, in the United
			 States, a product that the concern is importing from a foreign country at
			 the time the loan is made.
						(c)ApplicationsTo be eligible for a loan under subsection (b), a small business concern shall submit to the
			 Administrator an application at such time, in such form, and containing
			 such information as the Administrator may require.
						(d)Reports
							(1)RequirementNot later than 2 years after a small business concern receives a loan under this section, the
			 concern shall submit to the Administrator a report describing—
								(A)the facility and equipment changes made with loan funds; and
								(B)the progress made by the concern in producing, in the United States, a product that the concern was
			 importing from a foreign country at the time the loan was made.
								(2)Use of reportsNotwithstanding any other provision of law, the Administrator may consider the information
			 submitted by a small business concern in a report under paragraph (1) in
			 determining whether to provide to the concern—
								(A)an additional loan under this section; or
								(B)loan assistance under any other program of the Administration.
								(e)LimitationThe Administrator may not make a loan under this section if the cost of the loan (as determined by
			 the Administrator) is greater than 5 percent of the total amount made
			 available to the Administrator for the cost of making loans under this
			 section for the fiscal year in which the loan is made..
			
